DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/22 has been entered.
Response to Amendment
The Amendment filed 03/10/22 has been entered. Claims 1-9, 12-13, and 15 have been amended, and claim 10 has been cancelled. Claims 1-9 and 11-15 are addressed in the following office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a spiral cut feature”. It is unclear if this the same or different from “a cut” detailed in claim 1, from which claim 7 depends. For examination purposes, the limitation will be interpreted as “the cut comprising a spiral cut feature”.
Claim 7 recites the limitation “the spiral flex feature”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the spiral cut feature”.
Claim 8 recites the limitation "the first coupled region is located proximally and distally of the flexible portion”. It is unclear how “first coupled region” can be located proximally and distally of the flexible portion. For, examination purposes the limitation will be read as "the first coupled region is located proximally of the flexible portion”. Claims 9 and 15 are rejected for the same reasons as claim 8 by virtue of dependency on claim 8.
Claim 9 recites the limitation “the one or more coupled regions”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the first couple region and the second couple region”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott et al. (US 2011/0093007).
Regarding claim 1, an invention relating to needles, Abbott discloses (Figs. 17 & 18A-B) a medical flexible hypotube assembly (104), comprising: a tube (405) including: a. a distal portion (A, see annotated figure below) disposed at a distal end of the medical flexible hypotube assembly, wherein the distal portion comprises a tissue piercing device (415; Par. 0168); b. a stiff portion (B, see annotated figure below) disposed at a proximal end of the medical flexible hypotube assembly [Note, the tube is made from stainless steel and the stiff portion is considered relatively stiff in comparison to the first and second regions (437) which are flexible (Par. 0169-0170)]; and c. a flexible portion (437, 438) disposed between and interconnecting the distal portion and the stiff portion, wherein the flexible portion includes a flex distal portion (438) and a flex proximal portion (437), wherein the flexible portion includes a cut (436; Par. 0170); and a jacketing member (482) disposed about the tube over at least part of the flexible portion (Par. 0167); wherein the jacketing member includes a first coupled region (C, see annotated figure below) that is coupled to the distal portion of the tube, a second coupled region (D, see annotated figure below) that is coupled to the stiff portion of the tube, and a decoupled region (E, see annotated figure below) [Note, the region has  the jacket decoupled immediately over the cut/apertures (436)] disposed around the cut of the flexible portion between the first coupled region and the second coupled region [Note, the jacket is interpreted as decoupled from the cut because there is not physical structure for it to be coupled] (Par. 0167).

    PNG
    media_image1.png
    208
    777
    media_image1.png
    Greyscale

Regarding claim 2, Abbott discloses the medical flexible hypotube assembly according to claim 1. Abbott further discloses wherein the first coupled region is disposed entirely outside of the flexible portion, see annotated figure above.
Regarding claim 3, Abbott discloses the medical flexible hypotube assembly according to claim 1. Abbott further discloses wherein the second coupled region are disposed within the flexible portion, see annotated figure above.
Regarding claim 4, Abbott discloses the medical flexible hypotube assembly according to claim 1. Abbott further discloses wherein the decoupled region is disposed within the flexible portion, see annotated figure above.
Regarding claim 6, Abbott discloses the medical flexible hypotube assembly according to Claim 1. Abbott further discloses wherein the jacketing member includes a third coupled region (H, see annotated figure below] disposed between the two coupled regions [Note, the third coupled region is interpreted as the portion of the jacket coupled to the needle in between apertures (436)].

    PNG
    media_image2.png
    213
    777
    media_image2.png
    Greyscale

Regarding claim 14, Abbott discloses the medical flexible hypotube assembly according to Claim 1. Abbott further discloses wherein the decoupled region includes a first longitudinal dimension between a proximal edge and a distal end of the decoupled region and the cut includes a second longitudinal dimension, wherein the first longitudinal dimension is greater than the second longitudinal dimension, see annotated figure above and to see the decoupled region (E) is longer than the cut (436).
Regarding claim 8, an invention relating to needles, Abbott discloses (Figs. 18A-B) a medical flexible hypotube assembly (104), comprising: a hypotube (405; Par. 0169) comprising: a. a distal portion (A, see annotated figure below) disposed at a distal end of the medical flexible hypotube assembly, wherein the distal portion comprises a tissue piercing device (415; Par. 0168); b. a stiff portion (B, see annotated figure below) disposed at a proximal end of the medical flexible hypotube assembly [Note, the tube is made from stainless steel and the stiff portion is considered relatively stiff in comparison to the first and second regions (437) which are flexible (Par. 0169-0170)]; and c. a flexible portion (437, 438) disposed between and interconnecting the distal portion and the stiff portion; and a jacketing member (482) disposed about the hypotube over at least part of the flexible portion (Par. 0167); wherein the jacketing member includes a first coupled region (D, see annotated figure below), a second coupled region (C, see annotated figure below), and a decoupled regions (E, see annotated figure below) [Note, the region has  the jacket decoupled immediately over the cut/apertures (436)], wherein in the first coupled region is located proximally of the flexible portion and a second coupled region is located distally of the flexible portion, wherein the flexible portion includes a cut (436; Par. 0170), and wherein the one or more decoupled regions is disposed over the a cut portion and a non-cut portion of the medical flexible hypotube assembly, see annotated figure below.

    PNG
    media_image1.png
    208
    777
    media_image1.png
    Greyscale

Regarding claim 9, Abbott discloses the medical flexible hypotube assembly according to claim 8. Abbott discloses further characterized in that wherein the second coupled region is disposed entirely outside of the flexible portion, see annotated figure above.
Regarding claim 15, Abbott discloses the medical flexible hypotube assembly according to Claim 8. Abbott discloses further wherein the decoupled region includes a first longitudinal dimension between a proximal edge and a distal end of the decoupled region and the cut includes a second longitudinal dimension, wherein the first longitudinal dimension is greater than the second longitudinal dimension, see annotated figure above and to see the decoupled region (E) is longer than the cut (436).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US 2011/0093007) as applied to claim 6 above, and further in view of Dillard et al. (US 2013/0225997).
Regarding claim 7, Abbott discloses the medical flexible hypotube assembly according to Claim 6. However, Abbott fails to disclose wherein the third coupled region is disposed in-between a spiral cut feature, the spiral cut feature disposed within the flexible portion.
In the analogous art of needles, Dillard teaches (Fig. 3D) a spiral cut feature, the spiral cut feature (304) disposed within the flexible portion (Par. 0082 & 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abbott to have wherein the third coupled region is disposed in-between a spiral cut feature, the spiral cut feature disposed within the flexible portion. Doing so would improve resistance to fatigue failures and improve flexure characteristics (Par. 0084), as taught by Dillard. Note, the third coupled region is interpreted as the portion of the jacket coupled to the needle in between apertures (436), hence the third coupled region is disposed in-between a spiral cut feature, detailed by Dillard. 
Claim 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US 2011/0093007) as applied to claim 1 above, and further in view of Dillard et al. (US 2013/0225997).
Regarding claim 11, Abbott discloses the medical flexible hypotube assembly according to Claim 1. Abbott fails to further disclose wherein the cut feature is a spiral cut.
In the analogous art of needles, Dillard teaches (Fig. 3D) wherein the cut feature is a spiral cut (304; Par. 0082 & 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abbott to have wherein the cut feature is a spiral cut. Doing so would improve resistance to fatigue failures and improve flexure characteristics (Par. 0084), as taught by Dillard.
Regarding claim 12, Abbott, as modified by Dillard discloses the medical flexible hypotube assembly according to Claim 11. Dillard teaches wherein the decoupled region has a length that is at least two times a width (K) of the spiral cut, see annotated figure below and paragraph 0083 from Dillard.

    PNG
    media_image3.png
    259
    710
    media_image3.png
    Greyscale

Regarding claim 13, Abbott, as modified by Dillard, discloses the medical flexible hypotube assembly according to Claim 11.  Dillard teaches wherein the decoupled region has a length that is at least half a period of the spiral cut, see annotated figure above and note the decoupled region is more than half a period long, as detailed by Abbott, in view of Dillard.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no art alone or in combination that teaches wherein the decoupled region is at least disposed over the spiral cut and away from edges of the spiral cut by an amount greater than 0.0025mm.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
Response to Arguments
Applicant’s arguments, see arguments pages 5-6, filed 03/10/22, with respect to the rejection(s) of claims 1-9 and 11-15 under 112(a), 112(b), 102, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited art and claim interpretations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         

/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771